Citation Nr: 0715407	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected right knee chondromalacia with 
degenerative arthritis; and greater than a separate 10 
percent disability rating for service-connected instability 
of the right knee.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to October 
1994.

This appeal is before the Board of Veterans' Appeals on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Louisville, Kentucky, which continued a 10 percent disability 
rating for the service-connected right knee chondromalacia 
with degenerative arthritis.

This matter was previously before the Board in May 2004 and 
April 2006, wherein it was remanded for additional 
development.  The case is now returned to the Board for 
appellate review.  

During the pendency of this appeal, by rating action of the 
RO dated in August 2006, the RO granted a separate 10 percent 
disability rating for instability of the right knee, 
effective as of June 6, 2006.  Applicable law provides that 
absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran has not withdrawn the appeal 
as to the issue of a disability rating greater than assigned, 
and the issue therefore remains in appellate status.       


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the right knee is 
manifested by some loss of motion and pain, but her right 
knee flexion is not limited to 30 degrees and extension is 
not limited to 15 degrees.

2.  The veteran's right knee instability is manifested by 
mild to moderate instability, but is not productive of 
symptomatology of severe recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee 
chondromalacia with degenerative arthritis have not been met.  
38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R.  §§ 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5010 
(2006).

2.  The criteria for a disability rating of 20 percent for 
lateral instability of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2005); 38 
C.F.R.  §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate her increased disability rating 
claim.  The RO sent the veteran letters in December 2001, 
July 2003, May 2004, November 2005, and May 2006 in which she 
was informed of what was required to substantiate her claim 
and of her and VA's respective duties, i.e., that VA would 
attempt to get any additional records that she identified as 
being helpful to her claim.  She was also asked to submit 
evidence and/or information, which would include that in her 
possession, to the RO.  The RO provided her the opportunity 
to submit additional evidence or request assistance prior to 
making a decision.

Since the veteran's claim for an increased disability rating 
for right knee chondromalacia with degenerative arthritis was 
denied by the RO and is being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issue.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

As to the issue of entitlement to an increased disability 
rating for right knee instability, the Court in 
Dingess/Hartman held that VA's notice requirements under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  The Court held that upon receipt of a 
claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  The veteran was provided the notice in a 
letter from VA dated in October 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant VA and private medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was afforded VA examinations in June 2002, June 
2004, November 2005, and June 2006.  These examinations were 
thorough in nature, based upon a review of the veteran's 
entire claims folder, and provided findings that are deemed 
to be more than adequate.  Under such circumstances, there is 
no duty to provide another examination or medical opinion.  
Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO.  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2006).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2006) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006). 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's right knee chondromalacia with degenerative 
arthritis is currently rated pursuant to Diagnostic Code 
5010, which provides the rating criteria for traumatic 
arthritis.  The diagnostic code provision indicates that the 
claim should be evaluated under Diagnostic Code 5003 for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2006).

Diagnostic Code 5003 provides for degenerative arthritis and 
mandates that the  disability be rated upon the limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  If the disability is 
noncompensable under the appropriate diagnostic code 
provision for the joint involved, a 10 percent disability 
rating will be for application for such major joint or group 
of minor joints affected by limitation of motion.  Id.  
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations.  Id.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59 (2006).

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent disability rating; flexion that is 
limited to 30 degrees warrants a 20 percent disability 
rating, and flexion that is limited to 15 degrees warrants a 
30 percent disability rating.  A 30 percent disability rating 
is the highest available under Diagnostic Code 5260.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent disability rating and extension 
limited to 15 degrees warrants a 20 percent disability 
rating.  Extension limited to 20 degrees warrants a 30 
percent disability rating, extension limited to 30 degrees 
warrants a 40 percent disability rating, and extension 
limited to 45 degrees warrants a 50 percent disability 
rating.  A 50 percent disability rating is the highest 
available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).

Standard motion of a knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2006).

The Board notes that separate ratings may be assigned for a 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.

A VA examination report dated in June 2002 shows that the 
veteran reported sustaining a right knee injury in service, 
when experienced a shifting of her right knee.  She indicated 
that she continued to have right knee symptoms.  A review of 
prior endoscopic pictures revealed Grade 3 changes to the 
cartilage on the undersurface of the patella; otherwise, the 
right knee joint appeared fairly unremarkable.  Physical 
examination of the right knee revealed a well healed midline 
incision.  She described numbness on the lateral aspect of 
the incision.  Attempted examination of the right knee was 
difficult because of pain that she stated had been present 
since a September 2001 right knee arthroscopy.  She described 
pain in the kneecap as well as in the patella tendon.  Range 
of motion was from zero to 90 degrees, secondary to pain.  
She had pain with valgus and varus stressing, however, her 
collaterals appeared to be intact.  She had negative anterior 
drawer and McMurray's tests.  The assessment was 
patellofemoral pain with previous right knee arthroscopy and 
right knee extensor mechanism realignment. 

A VA examination report dated in June 2004 shows that the 
veteran reported  recurrent symptoms of giving way and 
instability of the right knee, with frequency of one to two 
times weekly.  She had been wearing a right patellar knee 
immobilizer since May 2004.  She stated that she had not had 
any episodes of giving way since beginning brace wear.  She 
also reported attending physical therapy for knee pain.  
Physical examination of the right knee revealed valgus 
alignment.  There was a previous tibial tubercle osteotomy, 
which was nontender.  She had mild tenderness on the lateral 
joint line.  There was no tenderness on the medial joint 
line.  She had significant patellar crepitus, as well as a 
positive grind.  There was no retinacular tenderness.  She 
had a negative apprehension sign to patellar manipulation.  
She had no evidence of ligamentous instability.  She had a 
negative McMurray's test.  Range of motion was from zero to 
130 degrees.  Motor examination was strength of 5/5 with some 
atrophy in the vastus medialis obliquus region.  Sensation 
was intact distally.  Dorsalis pedis and posterior tibial 
pulses were normal.  

The assessment was patellofemoral syndrome with significant 
crepitus and pain.  The examiner added that it was certainly 
likely that based on her physical examination, the symptoms 
of knee pain and functional limitation could be related to 
her patellofemoral disease.  The extent to which she was 
having recurrent subluxation episodes was unclear.  She did 
not demonstrate an apprehension sign and certainly did not 
demonstrate significant retinacular tenderness that would be 
consistent with episodes of subluxation, though she did 
report symptomatic relief while wearing a knee brace.
 
A VA examination report dated in November 2005 shows that the 
veteran reported ongoing symptoms with the right knee.  She 
would favor the right knee and used a brace on the right 
knee.  The remaining examination was of the left knee.

A VA examination report dated in June 2006 shows that the 
veteran reported that the September 1991 surgery had not been 
very helpful, but had improved her knee to some degree.  She 
described pain and swelling in the right knee.  She would 
have difficulty with going up and down stairs, prolonged 
walking, or standing.  She described that the knee would feel 
unstable at times.  She said that she walked with a limp.  
She would use a brace on her knee on a daily basis to support 
it.  She did not use any crutches or canes.  The condition 
did not affect her usual occupation as she had a sedentary 
job.  It did affect her activities of daily living, in that 
there was a reported decrease in ability to walk, recreate, 
lift, bend, or carry objects.  She reported having pain on a 
regular basis of four on a scale of five, and she had 
increasing pain when going up and down stairs.  She denied 
frank flare-ups of pain. An October 2004 magnetic resonance 
imaging (MRI) study was referenced which had revealed 
advanced patellofemoral arthritis and a torn anterior 
cruciate ligament, which she never had reconstructed.  She 
also reported fatigue and weakness in the knee and increased 
pain with repetitive use. 

Physical examination of the right knee revealed a well-
healed, longitudinal scar beginning at the superior pole of 
the patella extending down to the tibial tubercle region. 
There was no tenderness, deformity, elevation, texture 
changes, ulceration or depression of the scar.	The right 
knee, itself, showed a normal alignment, with full range of 
motion of extension to zero degrees and flexion to 140 
degrees.   Medial and lateral joint lines were mildly tender.  
There was mild to moderate retropatellar compression 
tenderness.  Lachman's test was +1 to +2, but there was a 
good endpoint, and there was no pivot shift present.  Medial 
collateral ligament and lateral collateral ligament were 
stable to varus and valgus stress.  Posterior drawer was 
absent.  There was a negative McMurray's test, medially and 
laterally.  There was crepitance with range of motion 
testing.  There was normal strength in flexion and extension 
of the knee, but there was increased pain with repetitive 
resisted extension.  There was some mild easy fatigability 
and mild incoordination in her gait as noted.  There was mild 
antalgia in her gait favoring this side.  The impression was 
mild to moderate arthritic changes and mild to moderate 
instability of the right knee.  The examiner indicated that 
she had an additional 10 degrees of loss of range of motion 
in the extension during flare-up on painful motion, mild 
fatigability and mild incoordination.  The extent of the 
arthritic changes were moderate, and the extent of the 
instability was mild to moderate.  There were no neurologic 
symptoms. 



Right knee chondromalacia with degenerative arthritis

The evidence of record does not show a range of motion 
finding that warrants a disability rating greater than 10 
percent under either Diagnostic Codes 5260 or 5261.  38 
C.F.R. § 4.7.  Specifically, upon VA examination in June 
2002, the veteran had motion from zero degrees of extension 
to 90 degrees of flexion.  In June 2004, the veteran had 
motion from zero degrees of extension to 130 degrees of 
flexion; and in June 2006, she had motion from zero degrees 
of extension to 140 degrees of flexion.  As a result, the 
criteria for a compensable disability rating for limitation 
of right knee flexion or extension are not met under either 
Diagnostic Codes 5260 or 5261.  A normal right knee 
alignment, and consistently negative drawer and McMurray's 
tests further provide medical evidence against this claim.  
Although there was crepitance with range of motion testing, 
strength was normal and antalgia in gait and fatigability 
were said to be mild.

Notwithstanding the above findings, as provided by Diagnostic 
Code 5003, in the absence of limitation of motion extensive 
enough to warrant a compensable disability rating under 
Diagnostic Codes 5260 or 5261, a disability rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion has been objectively confirmed.  The veteran's pain 
has already been considered in granting her a 10 percent 
disability rating.  Thus, she is in receipt of the maximum 
rating to which she is entitled under Diagnostic Code 5003.

Consideration has been given to assigning a higher disability 
rating based on functional loss due to pain, weakness, 
fatigability, and incoordination causing additional 
disability beyond that reflected on range of motion 
measurements pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  
In June 2006, the VA examiner indicated that the veteran had 
an additional 10 degrees of loss of range of motion in the 
extension during flare-up on painful motion, mild 
fatigability and mild incoordination.  Initially, the Board 
notes that pursuant to the June 2006 findings, the veteran 
was awarded a separate disability rating for incoordination 
under Diagnostic Code 5257, as will be discussed below.  
Additionally, even when additional functional loss is 
considered, there is no persuasive evidence that flexion is 
limited to 30 degrees or extension is limited to 15 degrees 
so as to warrant the next higher disability rating of 20 
percent.  

Considering the objective evidence that consistently shows 
nearly full range of motion, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent.  While the veteran is competent to 
report her symptoms, the medical findings and applicable laws 
and regulations do not support the assignment of a higher 
disability rating.  The Board finds that the medical reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the veteran's statements.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the veteran's claim for an increased 
disability rating for right knee chondromalacia with 
degenerative arthritis, the Board finds that such rule is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Instability of the right knee

As indicated above, by rating action dated in August 2006, 
the veteran was granted a separate 10 percent disability 
rating for instability of the right knee pursuant to the 
provisions of Diagnostic Code 5257, effective as of June 6, 
2006.

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee, and a 20 percent disability 
rating is warranted where the recurrent subluxation or 
lateral instability of the knee is moderate.  The maximum 30 
percent disability rating is warranted where there is severe 
recurrent subluxation or lateral instability of the knee.  38 
C.F.R. 
§ 4.71(a), Diagnostic Code 5257 (2006).

The veteran's right knee instability has been described as 
mild to moderate in the most recent June 2006 VA examination 
report.  It was shown that her right knee exhibited mildly 
tender medial and lateral joint lines, and mild to moderate 
retropatellar compression tenderness.  Lachman's test was +1 
to +2, but there was a good endpoint, and there was no pivot 
shift present.  There was crepitance with range of motion 
testing, and increased pain with repetitive resisted 
extension.  The impression was mild to moderate arthritic 
changes, and mild to moderate instability of the right knee.  

The Board finds that the evidence is in equipoise, and that a 
20 percent disability rating is warranted for moderate 
instability of the right knee under Diagnostic Code 5257.  
See 38 C.F.R. §§ 3.102, 4.7 (2006).

The Board has also examined all other diagnostic code 
provisions pertinent to the knee for the possible assignment 
of a greater disability rating.  However, there is no 
evidence of ankylosis of the right knee, thus, Diagnostic 
Code 5256 is not for application.  There is also no current 
evidence of impairment of the tibia and fibula manifested by 
malunion or nonunion of either bone, therefore, Diagnostic 
Code 5262 is not for application.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, which require analysis of functional loss due to pain 
in disabilities of the musculoskeletal system and inquiry 
into weakened movement, excess fatigability, etc., in 
addition to any limitation of motion.  See DeLuca, 8 Vet. 
App. at 202.  However, DeLuca considerations do not apply to 
disabilities rated under Diagnostic Code 5257.  See Johnson, 
9 Vet. App. at 11 (where a diagnostic code is not predicated 
on a limited range of motion alone, such as with Diagnostic 
Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply)).

Accordingly, the Board finds that the criteria for a 20 
percent disability rating, and not higher, for the service-
connected instability of the right knee have been met.




ORDER

Entitlement to a disability rating greater than 10 percent 
for service-connected right knee chondromalacia with 
degenerative arthritis is denied. 

Entitlement to a disability rating of 20 percent for 
instability of the right knee is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


